UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4123

PAUL TURNEY,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Durham.
Frank W. Bullock, Jr., District Judge.
(CR-98-291)

Submitted: September 30, 1999

Decided: October 19, 1999

Before MURNAGHAN and HAMILTON, Circuit Judges,
and BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Walter C. Holton, Jr., United States Attorney, Arnold L.
Husser, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Paul Turney appeals his conviction and sentence imposed as a
result of his guilty plea to a violation of 8 U.S.C.§ 1326(a) (1994).
Turney, who was deported in 1996, was arrested in North Carolina in
1998, and pled guilty to a one count information charging him with
being a previously deported alien in the United States of America
without permission from the Attorney General. See id. Turney noted
a timely appeal and his attorney filed a brief pursuant to Anders v.
California, 386 U.S. 738, 744 (1967), in which he represents that
there are no arguable issues of merit in this appeal. Nonetheless, in
his brief, counsel addressed whether the district court imposed a sen-
tence that was "too severe." The time for filing a supplemental brief
has passed and Turney has not responded, despite being advised of his
right to do so. Because we find this assignment of error to be without
merit and can discern no other reversible error in the record on
appeal, we affirm Turney's conviction and sentence.

Turney objects to his seventy month sentence. He suggests that the
district court abused its discretion in imposing the term of imprison-
ment. Our review of the record reveals that the district court correctly
interpreted and applied the U.S. Sentencing Guidelines Manual in
ascertaining Turney's total Offense Level of twenty-one, Criminal
History Category of V, and sentencing range of seventy to eighty-
seven months. Because Turney's sentence is within the applicable
guideline range and the statutory maximum penalty for his crime, this
court lacks authority to review his sentence. See United States v.
Porter, 909 F.2d 789, 794 (4th Cir. 1990).

As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and conclude that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the

                    2
Fourth Circuit Judicial Council in implementation of the Criminal
Justice Act of 1964, 18 U.S.C. § 3006A (1994), this court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court for further review. If requested by the client to do so,
counsel should prepare a timely petition for writ of certiorari, unless
counsel believes that such a petition would be frivolous. In that case,
counsel may move in this court for leave to withdraw from represen-
tation. Counsel's motion must state that a copy thereof was served on
the client.

Turney's conviction and sentence are affirmed. Counsel's pending
motion to withdraw is denied. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                     3